Exhibit EXECUTIVE EMPLOYMENT AGREEMENT This EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into October 15, 2008 by and between VAIL HOLDINGS, INC., a Colorado corporation (the “Company”), a wholly-owned subsidiary of VAIL RESORTS, INC., a Delaware corporation (“VRI”), and Blaise Carrig (“Executive”). Whereas the parties had previously entered into that certain Employment Agreement, dated July 23, 2002 (the “Original Agreement”), as supplemented by that certain Addendum, dated as of September 1, 2002 (the “Addendum”), but now desire to make certain updates to the terms contained in that Original Agreement as required to comply with law and as otherwise agreed herein and in order to accomplish the foregoing enter into this replacement Agreement. The parties hereto agree as follows: 1. Employment. (a)The Company hereby employs Executive to serve as Co- President, Mountain Division, and Chief Operating Officer, Heavenly on the terms and conditions set forth herein. In such capacity, Executive shall have the responsibilities normally associated with such position, subject to the direction and supervision of the Chief Executive Officer (the “CEO”). (b)Executive accepts employment hereunder and agrees that, during the term of Executive’s employment, Executive will observe and comply with the policies and rules of the Company and devote substantially all Executive’s time during normal business hours and best efforts to the performance of Executive’s duties hereunder, which duties shall be performed in an efficient and competent manner and to the best of Executive’s ability.Executive further agrees that, during the term of this Agreement, Executive will not, without the prior written consent of the CEO and the Board, directly or indirectly engage in any manner in any business or other endeavor, either as an owner, employee, officer, director, independent contractor, agent, partner, advisor, or in any other capacity calling for the rendition of Executive’s personal services.This restriction shall not preclude Executive from having passive investments, and devoting reasonable time to the supervision thereof (so long as such does not create a conflict of interest or interfere with Executive’s obligations hereunder), in any business or enterprise that is not in competition with any business or enterprise of the Company or any of its parents, subsidiaries or affiliates (collectively, the “Companies”).This Agreement shall not limit Executive’s community or charitable activities so long as such activities do not impair or interfere with Executive’s performance of the services contemplated by this Agreement. 2. Compensation. For all services rendered by Executive to or on behalf of the Companies, the Company shall provide or cause to be provided to Executive, subject to making any and all withholdings and deductions required of the Company or its affiliates by law with all other income tax consequences being borne by Executive, the following: (a)Base Salary.Executive shall receive a base salary of Three Hundred Sixty-Five Thousand Dollars ($365,000) per year increasing, effective August 1, 2009, to Three Hundred Eighty-Five Thousand Dollars ($385,000) per year (the “Base Salary”), payable in accordance with the normal payroll practices of the Company, and net of mandatory time off deductions and other applicable withholding and deductions.Executive’s Base Salary shall be reviewed annually by the CEO and the Compensation Committee of the Board (the “Compensation Committee”).Any increases in such Base Salary shall be at the discretion of the Compensation Committee, after consultation with and upon recommendation of the CEO, and Executive acknowledges that the Compensation Committee is not obligated to grant any increases.The Base Salary shall not be lowered during the term of this Agreement without Executive’s written consent. (b)Vail Resorts Management Incentive Plan for Corporate Executives.Executive shall be entitled to participate in the Management Incentive Plan for Corporate Executives (the “MIP”) on the same terms as may be applicable to other senior executives of the Company and subject to the terms of the MIP.Under the MIP, Executive’s target annual bonus will be Fifty Percent (50%) of Executive’s Base Salary based upon Executive’s performance in light of objectives established by the CEO, and the Companies’ performance in light of objectives established by the Compensation Committee.Any awards under the MIP are at the discretion of the Compensation Committee. (c)Benefits;PaidTimeOff.
